DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the phrase “an inner surface of said dampening member body is structured to intermittently define an air gap with a path of travel of the elongated ram body depending on said dampening engagement with the elongated body” renders the claim indefinite because it is not clear if the air gap has a path of travel or if the elongated ram body has a path of travel.  For the purposes of examination, this phrase will be interpreted as an inner surface of said dampening member body is structured to intermittently define an air gap, and a path of travel of the elongated ram body depends on said dampening engagement with the elongated body, i.e., the elongated ram has a path of travel and not the air gap.  Claims 2-5 and 16 depend from claim 1 and fail to clarify the indefinite language.  Independent claim 6 also recites the phrase discussed above and is indefinite for the same reasons.  Claims 7-14 depend from claim 6 and fail to clarify the indefinite language.
Regarding claim 16, the claim depends from claim 1 which recites a ram body dampening assembly and claim 16 recites features of the elongated ram body which renders the claim indefinite because it is unclear if the elongated ram body is part of the ram body dampening assembly or if the claim is reciting a function of the ram body dampening assembly, e.g., configured to dampen an elongated ram body that is a cantilever member.  For the purposes of examination, the elongated ram body will be interpreted as not being part of the ram body dampening assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0087573 A1 to Ianello.
Regarding claim 1, Ianello a ram body dampening assembly (element 1000; Figs. 1-3; Paras. [0029]-[0030]) for a can bodymaker, said bodymaker including an elongated ram body, said ram body structured to reciprocate between a retracted, first position and a forward, second position, said ram body dampening assembly (it is noted that the claim is directed to a ram body dampening assembly and the structure of the can bodymaker is interpreted as intended use that does not define the structure of the dampening assembly, and further the assembly 1000 in Ianello is capable of being used with a can bodymaker having the described features) comprising: 
a dampening member 1100, 1200, 1300 (Figs. 1-3 and 7-8; Paras. [0029]-[0031] and [0078]-[0081]; dampening member is interpreted as the assembly of dampening features including the outer housing 1100, inner housing 1200, and inner frame 1300); 
wherein said dampening member is one of an active dampening member or a passive dampening member (Figs. 1-3 and 6-8; Paras. [0029]-[0031] and [0078]-[0081]), and 
wherein said dampening member provides dampening engagement with the elongated ram body to reduce vibration therein (Figs. 1-3 and 7-8; Paras. [0031] and [0078]-[0081]; the wave spring 1240 and the O-rings 1260, 1270 are capable of providing dampening engagement with a ram body to reduce vibrations via the shock absorption of the wave springs); and
said dampening member includes a dampening member body that defines a dampening member passage structured to allow said ram body to pass therethrough (Figs. 1-3 and 6-8; as best seen in Figs. 6 and 8, the dampening member includes a body, e.g., the physical structure of the dampening member, that defines a passage structures to allow said ram body to pass therethrough, e.g., shaft 1700 in Fig. 6, and it is noted that as the claim is directed to a dampening member and not a ram body, the phrase “structured to allow said ram body to pass therethrough” is interpreted as a functional limitation which the dampening member), 
wherein an inner surface of said dampening member body is structured to intermittently define an air gap with a path of travel of the elongated ram body depending on said dampening engagement with the elongated body (Figs. 1-3 and 6-8; Paras. [0034]-[0037]; the inner surface of the dampening member body includes the liner 1400 with feedholes 1420 through which intermittently define an air gap via controlling the gas pressure of the gas supplied to the feedholes 1420).
Regarding claim 2, Ianello teaches the ram body dampening assembly of claim 1 (Figs. 1-3) wherein said dampening member body is a generally torus shaped body that defines a generally circular dampening member passage structured to allow said ram body to pass therethrough (Figs. 1-3 and 6-8; the dampening member body is generally torus, as shown in Figs. 1-3 and 6-8).
Regarding claim 3, Ianello teaches the ram body dampening assembly of claim 2 (Figs. 1-3) wherein said dampening member body is made from a resilient material (Paras. [0078]-[0081]; the wave springs 1240 are made from a resilient material, i.e., steel or a steel-alloy).
Regarding claim 4, Ianello teaches the ram body dampening assembly of claim 1 (Figs. 1-3) further comprising: a number of seals 1400, 1440 structured to remove coolant from said ram body (Figs. 1-3 and 6-8; Paras. [0030] and [0032]-[0035]; the liner 1400 includes a series of dampening apertures that are structured to remove a gas, which may be a refrigerant according to Paras. [0028] and [0086], from being received by the shaft within the dampening assembly); and 
said number of seals and said dampening member structured to form an envelope about said ram body (Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the setup of the seals and dampening member cause a gap to form around the shaft 1700 in which a gas 1500 is fed by the feedholes 1420).
Regarding claim 5, Ianello teaches the ram body dampening assembly of claim 4 further comprising a purge air system 1420 (Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the feed holes 1420 provide a gas to the envelope around the shaft 1700); and said purge air system structured to provide a pressurized fluid to said envelope (Figs. 1-3 and 6-8; Paras. [0032]-[0035]).
Regarding claim 16, Ianello teaches the ram body dampening assembly of claim 1 (Figs. 1-3 and 6-8) wherein said elongated ram body is a cantilever member having a cantilever length that remains constant during reciprocal motion of said ram body (it is noted that claim 1 is directed to a ram body dampening assembly and not a ram, thus this claim is interpreted requiring the dampening assembly to be capable of providing dampening with such a ram body, which it is as discussed above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,465,601 to Jowitt in view of Ianello.
Regarding claim 6, Jowitt teaches a can bodymaker (Abstract) comprising: a ram assembly 4 including an elongated ram body (Fig. 1; Col. 2, Lns. 62-67); a drive mechanism operatively coupled to said ram assembly wherein said drive mechanism imparts a reciprocating motion to said ram body (Fig. 1; Col. 2, Ln. 62 through Col. 3, Ln. 7) to move said ram body between a retracted, first position and a forward, second position over a path of travel (Fig. 1); a ram body dampening assembly 58 including a dampening member 58 (Fig. 5; Col. 3, Lns. 57-67); wherein said dampening member is one of an active dampening member or a passive dampening member (Fig. 5, Col. 3, Lns. 57-67).
Jowitt fails to explicitly teach said ram body dampening wherein said dampening member provides dampening engagement with said ram body to reduce vibration; said dampening member includes a dampening member body that defines a dampening member passage structured to allow said ram body to pass therethrough, wherein an inner surface of said dampening member body is structured to intermittently define an air gap with a path of travel of the elongated ram body depending on said dampening engagement with the elongated body.
Ianello teaches a dampener for a system with a working shaft (Abstract) comprising a ram body dampening assembly 1000 (Figs. 1-3; Paras. [0029]-[0030]); wherein said dampening member provides dampening engagement with said ram body to reduce vibration therein (Figs. 1-3 and 7-8; Paras. [0031] and [0078]-[0081]; the wave spring 1240 and the O-rings 1260, 1270 are capable of providing dampening engagement with a ram body to reduce vibrations via the shock absorption of the wave springs); and 
said dampening member includes a dampening member body that defines a dampening member passage structured to allow said ram body to pass therethrough (Figs. 1-3 and 6-8; as best seen in Figs. 6 and 8, the dampening member includes a body, e.g., the physical structure of the dampening member, that defines a passage structures to allow said ram body to pass therethrough), 
wherein an inner surface of said dampening member body is structured to intermittently define an air gap with a path of travel of the elongated ram body depending on said dampening engagement with the elongated body (Figs. 1-3 and 6-8; Paras. [0034]-[0037]; the inner surface of the dampening member body includes the liner 1400 with feedholes 1420 through which intermittently define an air gap via controlling the gas pressure of the gas supplied to the feedholes 1420).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the dampening assembly of Jowitt with the dampening assembly of Ianello as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known components for another with the predictable result of dampening a working shaft positioned within the assembly.
Regarding claim 7, modified Jowitt teaches the can bodymaker of claim 6 wherein said dampening member defines an air gap about said ram body (Ianello, Figs. 1-3 and 6-8; Paras. [0034]-[0037]).
Regarding claim 8, modified Jowitt teaches the can bodymaker of claim 7 wherein said air gap is between 0.005 inch and 0.001 inch (Ianello, Para. [0037]; the clearance may be “approximately 0.0015 in”).
Regarding claim 9, modified Jowitt teaches the can bodymaker of claim 6 wherein: said dampening member body defines a generally circular dampening member passage structured to allow said ram body to pass therethrough (Ianello, Figs. 1-3 and 6-8); and wherein, when said ram body is stationary and extending through said dampening member passage, said dampening member defines an air gap about said ram body (Ianello, Paras. [0034]-[0037]).
Regarding claim 10, modified Jowitt teaches the can bodymaker of claim 9 wherein said air gap is between 0.005 inch and 0.001 inch (Ianello, Para. [0037]; the clearance may be “approximately 0.0015 in”).
Regarding claim 11, modified Jowitt teaches the can bodymaker of claim 10 (Figs. 1-3 and 6-8).
Modified Jowitt fails to explicitly teach wherein said air gap is 0.0025 inch.  However, Ianello teaches that the clearance, i.e., the air gap, may be approximately 0.0015 in, as discussed in Para. [0037], and that the pressure from the feedhole may be manipulated to change the clearance (Ianello, Paras. [0034]-[0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the air gap in modified Jowitt to be 0.0025 inches as the general conditions of the claim are present in the prior art, e.g., a dampening assembly that has an air gap that is approximately 0.0015 inches, and Ianello teaches that the clearance near the feedholes may be increased via changes in pressure.  Ianello, Paras. [0034]-[0037]. MPEP 2144.05 states that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Providing an air gap of 0.0025 inches is not inventive as a person of ordinary skill in the art could find the optimum or workable range by routine experimentation of the pressure from the feedholes to manipulate the air gap.  
Regarding claim 12, modified Jowitt teaches the can bodymaker of claim 7 wherein: said ram body dampening assembly includes a purge air system 1420 and a number of seals 1400, 1440 (Ianello, Figs. 1-3 and 6-8; Paras. [0030] and [0032]-[0035]); said seals 1400, 1440 and said dampening member structured to define an envelope about said ram body (Ianello, Paras. [0034]-[0037]); and said purge air system 1420 structured to provide a pressurized fluid to said envelope (Ianello, Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the feed holes provide a gas to the envelope around the shaft 1700).
Regarding claim 14, modified Jowitt teaches the can bodymaker of claim 6 wherein said dampening member defines a generally circular passage structured to allow said ram body to pass therethrough (Ianello, Figs. 1-3 and 6-8); and wherein, when said ram body is stationary and extending through said dampening member passage, said ram body does not contact said dampening member (Ianello, Paras. [0034]-[0037]; a clearance exists around the shaft 1700, thus is does not contact the dampening member).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowitt in view of Ianello in further view of U.S. 2015/0059429 A1 to Butcher.
Regarding claim 13, modified Jowitt teaches the can bodymaker of claim 6.
However, modified Jowitt fails to explicitly teach wherein: said ram body has a cantilever length; and as said ram body moves between said retracted, first position and a forward, second position, said ram body cantilever length does not change.
Butcher teaches a can bodymaker (Abstract) wherein: said ram body has a cantilever length (Fig. 15-16; Paras. [0069]-[0072]); and as said ram body moves between said retracted, first position and a forward, second position, said ram body cantilever length does not change (Para. [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ram of the can bodymaker of Jowitt to be a cantilevered ram as taught by Butcher so that the ram body may be a reduced length which results in less ram droop during operation and thus less wear and tear on the ram body (Butcher, Para. [0072]).

Response to Arguments
Applicant’s amendments and remarks filed June 21, 2022 with respect to the rejections under 35 USC 112 have been fully considered and are persuasive except with respect to the rejection of claim 16.  The rejections under 35 USC 112 of the claims (except for claim 16) have been withdrawn.  
Applicant states that claim 16 was amended to address the 112 indefiniteness issues (Remarks, P. 6), however claim 16 does not appear to be amended in the current claim set.  Further, the claim amendments introduced additional 35 USC 112 indefiniteness issues, as discussed above.
Applicant's amendments and remarks filed February 22, 2022 have been fully considered with respect to the rejections under 35 USC 102 and 103 but they are not persuasive.
Applicant argues that Ianello fails to teach “said dampening body is structured to intermittently define an air gap” because it teaches that the dampening member provides continuous dampening to lateral displacement of the shaft relative to the bearing liner.  Remarks, PP. 7-8 and 10-11.  This argument has been carefully considered and it is not persuasive.  It is noted that Ianello teaches that the pressure of the gas provided to the feedholes may be adjusted to change the air gap, and thus the dampening body is capable of intermittently defining an air gap, i.e., the dampening body is capable of dropping the pressure to a level in which no air gap is defined.  Ianello, Paras. [0034]-[0037].  Further, in Para. [0037] of Ianello it is states that the pressure may vary such that the shaft in the opening of the bearing “contacts the liner,” i.e., the air gap no longer exists.  Thus, Ianello teaches a dampening body that is structured to intermittently define an air gap, and this argument is not persuasive.
It is noted that Applicant also discusses an exemplary embodiment of their invention described in the specification to differentiate the bearing of Ianello from the manner in which the exemplary embodiment operates (Remarks, PP. 8-10), and this argument is not persuasive because it is not commensurate in scope with the claim language, which simply states that the dampening body is structures to intermittently define an air gap.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725